

115 HR 4541 IH: Continuing Community Health and Medical Professional Programs to Improve Our Nation and Keep Insurance Delivery Stable Act of 2017
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4541IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Mrs. Murphy of Florida (for herself, Mr. Neal, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend funding for certain public health programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuing Community Health and Medical Professional Programs to Improve Our Nation and Keep Insurance Delivery Stable Act of 2017 or the CHAMPION KIDS Act of 2017.
 2.Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title. Sec. 2. Table of contents. Title I—Medicaid and Public Health Extenders Sec. 101. Extension for community health centers and the National Health Service Corps. Sec. 102. Extension for special diabetes programs. Sec. 103. Reauthorization of program of payments to teaching health centers that operate graduate medical education programs. Sec. 104. Extension for family-to-family health information centers. Sec. 105. Youth empowerment program; personal responsibility education. Sec. 106. Decreasing reduction in Medicaid DSH allotments. Sec. 107. Increase in territorial cap for Medicaid payments. Sec. 108. Puerto Rico and United States Virgin Island Disaster Relief Medicaid. Sec. 109. Delay of Bipartisan Budget Act of 2013 third-party liability provisions. Title II—CHIP Sec. 201. Five-year funding extension of the Children’s Health Insurance Program. Sec. 202. Extension of certain programs and demonstration projects. Sec. 203. Extension of outreach and enrollment program. Sec. 204. Extension of additional Federal financial participation for CHIP. Title III—Offset Sec. 301. Implementation of Office of Inspector General recommendation to delay certain Medicare plan prepayments.  IMedicaid and Public Health Extenders 101.Extension for community health centers and the National Health Service Corps (a)Community health centers fundingSection 10503(b)(1)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(E)) is amended by striking 2017 and inserting 2019.
 (b)Other community health centers provisionsSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended— (1)in subsection (b)(1)(A)(ii), by striking abuse and inserting use disorder;
 (2)in subsection (b)(2)(A), by striking abuse and inserting use disorder; (3)in subsection (c)—
 (A)in paragraph (1), by striking subparagraphs (B) through (D); (B)by striking (1) In general and all that follows through The Secretary and inserting the following:
							
 (1)CentersThe Secretary; and (C)in paragraph (1), as amended, by redesignating clauses (i) through (v) as subparagraphs (A) through (E) and moving the margin of each of such redesignated subparagraph 2 ems to the left;
 (4)by striking subsection (d) and inserting the following:  (d)Improving quality of care (1)Supplemental awardsThe Secretary may award supplemental grant funds to health centers funded under this section to implement evidence-based models for increasing access to high-quality primary care services, which may include models related to—
 (A)improving the delivery of care for individuals with multiple chronic conditions; (B)workforce configuration;
 (C)reducing the cost of care; (D)enhancing care coordination;
 (E)expanding the use of telehealth and technology-enabled collaborative learning and capacity building models;
 (F)care integration, including integration of behavioral health, mental health, or substance use disorder services; and
 (G)addressing emerging public health or substance use disorder issues to meet the health needs of the population served by the health center.
 (2)SustainabilityIn making supplemental awards under this subsection, the Secretary may consider whether the health center involved has submitted a plan for continuing the activities funded under this subsection after supplemental funding is expended.
 (3)Special considerationThe Secretary may give special consideration to applications for supplemental funding under this subsection that seek to address significant barriers to access to care in areas with a greater shortage of health care providers and health services relative to the national average.;
 (5)in subsection (e)(1)— (A)in subparagraph (B)—
 (i)by striking 2 years and inserting 1 year; and (ii)by adding at the end the following: The Secretary shall not make a grant under this paragraph unless the applicant provides assurances to the Secretary that within 120 days of receiving grant funding for the operation of the health center, the applicant will submit, for approval by the Secretary, an implementation plan to meet the requirements of subsection (l)(3). The Secretary may extend such 120-day period for achieving compliance upon a demonstration of good cause by the health center.; and
 (B)in subparagraph (C)— (i)in the subparagraph heading, by striking and plans;
 (ii)by striking or plan (as described in subparagraphs (B) and (C) of subsection (c)(1)); (iii)by striking or plan, including the purchase and inserting the following: “including—
								
 (i)the purchase; (iv)by inserting , which may include data and information systems  after of equipment;
 (v)by striking the period at the end and inserting a semicolon; and (vi)by adding at the end the following:
								
 (ii)the provision of training and technical assistance; and (iii)other activities that—
 (I)reduce costs associated with the provision of health services; (II)improve access to, and availability of, health services provided to individuals served by the centers;
 (III)enhance the quality and coordination of health services; or (IV)improve the health status of communities.;
 (6)in subsection (e)(5)(B)— (A)in the heading of subparagraph (B), by striking and plans; and
 (B)by striking and subparagraphs (B) and (C) of subsection (c)(1) to a health center or to a network or plan and inserting to a health center or to a network; (7)by striking subsection (s);
 (8)by redesignating subsections (g) through (r) as subsections (h) through (s), respectively; (9)by inserting after subsection (f), the following:
						
							(g)New access points and expanded services
								(1)Approval of new access points
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1) to establish new delivery sites.
 (B)Special considerationIn carrying out subparagraph (A), the Secretary may give special consideration to applicants that have demonstrated the new delivery site will be located within a sparsely populated area, or an area which has a level of unmet need that is higher relative to other applicants.
 (C)Consideration of applicationsIn carrying out subparagraph (A), the Secretary shall approve applications for grants under subparagraphs (A) and (B) of subsection (e)(1) in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by the applicants is not less than two to three or greater than three to two.
 (D)Service area overlapIf in carrying out subparagraph (A) the applicant proposes to serve an area that is currently served by another health center funded under this section, the Secretary may consider whether the award of funding to an additional health center in the area can be justified based on the unmet need for additional services within the catchment area.
									(2)Approval of expanded service applications
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1) to expand the capacity of the applicant to provide required primary health services described in subsection (b)(1) or additional health services described in subsection (b)(2).
 (B)Priority expansion projectsIn carrying out subparagraph (A), the Secretary may give special consideration to expanded service applications that seek to address emerging public health or behavioral health, mental health, or substance abuse issues through increasing the availability of additional health services described in subsection (b)(2) in an area in which there are significant barriers to accessing care.
 (C)Consideration of applicationsIn carrying out subparagraph (A), the Secretary shall approve applications for applicants in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by such applicants is not less than two to three or greater than three to two.;
 (10)in subsection (i) (as so redesignated)— (A)in paragraph (1), by striking and children and youth at risk of homelessness and inserting , children and youth at risk of homelessness, homeless veterans, and veterans at risk of homelessness; and
 (B)in paragraph (5)— (i)by striking subparagraph (B);
 (ii)by redesignating subparagraph (C) as subparagraph (B); and (iii)in subparagraph (B) (as so redesignated)—
 (I)in the subparagraph heading, by striking abuse and inserting use disorder; and (II)by striking abuse and inserting use disorder;
 (11)in subsection (l) (as so redesignated)— (A)in paragraph (2)—
 (i)in the paragraph heading, by inserting unmet before need; (ii)in the matter preceding subparagraph (A), by inserting and an application for a grant under subsection (g) after subsection (e)(1);
 (iii)in subparagraph (A), by inserting unmet before need for health services; (iv)in subparagraph (B), by striking and at the end;
 (v)in subparagraph (C), by striking the period at the end and inserting ; and; and (vi)by adding after subparagraph (C) the following:
								
 (D)in the case of an application for a grant pursuant to subsection (g)(1), a demonstration that the applicant has consulted with appropriate State and local government agencies, and health care providers regarding the need for the health services to be provided at the proposed delivery site.;
 (B)in paragraph (3)— (i)in the matter preceding subparagraph (A), by inserting or subsection (g) after subsection (e)(1)(B);
 (ii)in subparagraph (B), by striking in the catchment area of the center and inserting , including other health care providers that provide care within the catchment area, local hospitals, and specialty providers in the catchment area of the center, to provide access to services not available through the health center and to reduce the non-urgent use of hospital emergency departments;
 (iii)in subparagraph (H)(ii), by inserting who shall be directly employed by the center after approves the selection of a director for the center; (iv)in subparagraph (L), by striking and at the end;
 (v)in subparagraph (M), by striking the period and inserting ; and; and (vi)by inserting after subparagraph (M), the following:
								
 (N)the center has written policies and procedures in place to ensure the appropriate use of Federal funds in compliance with applicable Federal statutes, regulations, and the terms and conditions of the Federal award.; and
 (C)by striking paragraph (4); (12)in subsection (m) (as so redesignated), by adding at the end the following: Funds expended to carry out activities under this subsection and operational support activities under subsection (n) shall not exceed 3 percent of the amount appropriated for this section for the fiscal year involved.;
 (13)in subsection (q) (as so redesignated), by striking grants for new health centers under subsections (c) and (e) and inserting operating grants under subsection (e), applications for new access points and expanded service pursuant to subsection (g);
 (14)in subsection (r)(4) (as so redesignated), by adding at the end the following: A waiver provided by the Secretary under this paragraph may not remain in effect for more than 1 year and may not be extended after such period. An entity may not receive more than one waiver under this paragraph in consecutive years.;
 (15)in subsection (s)(3) (as so redesignated)— (A)by striking appropriate committees of Congress a report concerning the distribution of funds under this section and inserting the following: “Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report including, at a minimum—
							
 (A)the distribution of funds for carrying out this section; (B)by striking populations. Such report shall include an assessment and inserting the following: “populations;
							
 (B)an assessment; (C)by striking and the rationale for any substantial changes in the distribution of funds. and inserting a semicolon; and
 (D)by adding at the end the following:  (C)the distribution of awards and funding for new or expanded services in each of rural areas and urban areas;
 (D)the distribution of awards and funding for establishing new access points, and the number of new access points created;
 (E)the amount of unexpended funding for loan guarantees and loan guarantee authority under title XVI; (F)the rationale for any substantial changes in the distribution of funds;
 (G)the rate of closures for health centers and access points; (H)the number and reason for any grants awarded pursuant to subsection (e)(1)(B); and
 (I)the number and reason for any waivers provided pursuant to subsection (r)(4).; and (16)in subsection (s) (as so redesignated) by adding at the end the following new paragraph:
						
 (5)Funding for participation of health centers in All of Us Research ProgramIn addition to any amounts made available pursuant to paragraph (1) of this subsection, section 402A of this Act, or section 10503 of the Patient Protection and Affordable Care Act, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, to the Secretary $25,000,000 for fiscal year 2018 to support the participation of health centers in the All of Us Research Program under the Precision Medicine Initiative under section 498E of this Act..
 (c)National Health Service CorpsSection 10503(b)(2)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(E)) is amended by striking 2017 and inserting 2019.
 (d)Conforming amendmentSection 3014(h)(1) of title 18, United States Code, is amended by striking , as amended by section 221 of the Medicare Access and CHIP Reauthorization Act of 2015,. 102.Extension for special diabetes programs (a)Special diabetes program for type I diabetesSection 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking 2017 and inserting 2019.
 (b)Special diabetes program for IndiansSection 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting and $112,500,000 for the period consisting of the second, third, and fourth quarters of fiscal year 2018; and; and
 (3)by adding at the end the following:  (E)$150,000,000 for fiscal year 2019..
					103.Reauthorization of program of payments to teaching health centers that operate graduate medical
			 education programs
 (a)PaymentsSubsection (a) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended to read as follows:
					
						(a)Payments
 (1)In generalSubject to subsection (h)(2), the Secretary shall make payments under this section for direct expenses and indirect expenses to qualified teaching health centers that are listed as sponsoring institutions by the relevant accrediting body for—
 (A)maintenance of existing approved graduate medical residency training programs; (B)expansion of existing approved graduate medical residency training programs; and
 (C)establishment of new approved graduate medical residency training programs, as appropriate. (2)PriorityIn making payments pursuant to paragraph (1)(C), the Secretary shall give priority to qualified teaching health centers that—
 (A)serve a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (B)are located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. (b)FundingSubsection (g) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended—
 (1)by striking To carry out and inserting the following:  (1)In generalTo carry out;
 (2)by striking and $15,000,000 for the first quarter of fiscal year 2018 and inserting , $15,000,000 for the first quarter of fiscal year 2018, $111,500,000 for the period consisting of the second, third, and fourth quarters of fiscal year 2018, and $126,500,000 for fiscal year 2019, to remain available until expended; and
 (3)by adding at the end the following:  (2)Administrative expensesOf the amount made available to carry out this section for any fiscal year, the Secretary may not use more than 5 percent of such amount for the expenses of administering this section..
 (c)Annual reportingSubsection (h)(1) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— (1)by redesignating subparagraph (D) as subparagraph (H); and
 (2)by inserting after subparagraph (C) the following:  (D)The number of patients treated by residents described in paragraph (4).
 (E)The number of visits by patients treated by residents described in paragraph (4). (F)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents entering primary care practice (meaning any of the areas of practice listed in the definition of a primary care residency program in section 749A).
 (G)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents who entered practice at a health care facility—
 (i)primarily serving a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (ii)located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. (d)Report on training costsNot later than March 31, 2019, the Secretary of Health and Human Services shall submit to the Congress a report on the direct graduate expenses of approved graduate medical residency training programs, and the indirect expenses associated with the additional costs of teaching residents, of qualified teaching health centers (as such terms are used or defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)).
 (e)DefinitionSubsection (j) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)New approved graduate medical residency training programThe term new approved graduate medical residency training program means an approved graduate medical residency training program for which the sponsoring qualified teaching health center has not received a payment under this section for a previous fiscal year (other than pursuant to subsection (a)(1)(C))..
 (f)Technical correctionSubsection (f) of section 340H (42 U.S.C. 256h) is amended by striking hospital each place it appears and inserting teaching health center. (g)Payments for previous fiscal yearsThe provisions of section 340H of the Public Health Service Act (42 U.S.C. 256h), as in effect on the day before the date of enactment of this Act, shall continue to apply with respect to payments under such section for fiscal years before fiscal year 2018.
 104.Extension for family-to-family health information centersSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended— (1)in paragraph (1)(A)—
 (A)in clause (v), by striking and at the end; (B)in clause (vi), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (vii)$6,000,000 for each of fiscal years 2018 and 2019.;
 (2)in paragraph (3)(C), by inserting before the period the following: , and with respect to fiscal years 2018 and 2019, such centers shall also be developed in all territories and at least one such center shall be developed for Indian tribes; and
 (3)by amending paragraph (5) to read as follows:  (5)For purposes of this subsection—
 (A)the term Indian tribe has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603);
 (B)the term State means each of the 50 States and the District of Columbia; and (C)the term territory means Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands..
				105.Youth empowerment program; personal responsibility education
				(a)Youth empowerment program
 (1)In generalSection 510 of the Social Security Act (42 U.S.C. 710) is amended to read as follows:  510.Youth empowerment program (a)In general (1)Allotments to StatesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, allot to each State which has transmitted an application for the fiscal year under section 505(a) an amount equal to the product of—
 (A)the amount appropriated pursuant to subsection (e)(1) for the fiscal year, minus the amount reserved under subsection (e)(2) for the fiscal year; and
 (B)the proportion that the number of low-income children in the State bears to the total of such numbers of children for all the States.
										(2)Other allotments
 (A)Other entitiesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, for any State which has not transmitted an application for the fiscal year under section 505(a), allot to one or more entities in the State the amount that would have been allotted to the State under paragraph (1) if the State had submitted such an application.
 (B)ProcessThe Secretary shall select the recipients of allotments under subparagraph (A) by means of a competitive grant process under which—
 (i)not later than 30 days after the deadline for the State involved to submit an application for the fiscal year under section 505(a), the Secretary publishes a notice soliciting grant applications; and
 (ii)not later than 120 days after such deadline, all such applications must be submitted. (b)Purpose (1)In generalExcept for research under paragraph (5) and information collection and reporting under paragraph (6), the purpose of an allotment under subsection (a) to a State (or to another entity in the State pursuant to subsection (a)(2)) is to enable the State or other entity to implement education exclusively on sexual risk avoidance (meaning voluntarily refraining from sexual activity).
 (2)Required componentsEducation on sexual risk avoidance pursuant to an allotment under this section shall— (A)ensure that the unambiguous and primary emphasis and context for each topic described in paragraph (3) is a message to youth that normalizes the optimal health behavior of avoiding nonmarital sexual activity;
 (B)be medically accurate and complete; (C)be age-appropriate; and
 (D)be based on adolescent learning and developmental theories for the age group receiving the education.
 (3)TopicsEducation on sexual risk avoidance pursuant to an allotment under this section shall address each of the following topics:
 (A)The holistic individual and societal benefits associated with personal responsibility, self-regulation, goal setting, healthy decisionmaking, and a focus on the future.
 (B)The advantage of refraining from nonmarital sexual activity in order to improve the future prospects and physical and emotional health of youth.
 (C)The increased likelihood of avoiding poverty when youth attain self-sufficiency and emotional maturity before engaging in sexual activity.
 (D)The foundational components of healthy relationships and their impact on the formation of healthy marriages and safe and stable families.
 (E)How other youth risk behaviors, such as drug and alcohol usage, increase the risk for teen sex. (F)How to resist and avoid, and receive help regarding, sexual coercion and dating violence, recognizing that even with consent teen sex remains a youth risk behavior.
 (4)ContraceptionEducation on sexual risk avoidance pursuant to an allotment under this section shall ensure that— (A)any information provided on contraception is medically accurate and ensures that students understand that contraception offers physical risk reduction, but not risk elimination; and
 (B)the education does not include demonstrations, simulations, or distribution of contraceptive devices.
										(5)Research
 (A)In generalA State or other entity receiving an allotment pursuant to subsection (a) may use up to 20 percent of such allotment to build the evidence base for sexual risk avoidance education by conducting or supporting research.
 (B)RequirementsAny research conducted or supported pursuant to subparagraph (A) shall be— (i)rigorous;
 (ii)evidence-based; and (iii)designed and conducted by independent researchers who have experience in conducting and publishing research in peer-reviewed outlets.
 (6)Information collection and reportingA State or other entity receiving an allotment pursuant to subsection (a) shall, as specified by the Secretary—
 (A)collect information on the programs and activities funded through the allotment; and (B)submit reports to the Secretary on the data from such programs and activities.
										(c)National evaluation
 (1)In generalThe Secretary shall— (A)in consultation with appropriate State and local agencies, conduct one or more rigorous evaluations of the education funded through this section and associated data; and
 (B)submit a report to the Congress on the results of such evaluations, together with a summary of the information collected pursuant to subsection (b)(6).
 (2)ConsultationIn conducting the evaluations required by paragraph (1), including the establishment of evaluation methodologies, the Secretary shall consult with relevant stakeholders.
									(d)Applicability of certain provisions
 (1)Sections 503, 507, and 508 apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c).
 (2)Sections 505 and 506 apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate.
									(e)Funding
 (1)In generalTo carry out this section, there is appropriated, out of any money in the Treasury not otherwise appropriated, $75,000,000 for each of fiscal years 2018 and 2019.
 (2)ReservationThe Secretary shall reserve, for each of fiscal years 2018 and 2019, not more than 20 percent of the amount appropriated pursuant to paragraph (1) for administering the program under this section, including the conducting of national evaluations and the provision of technical assistance to the recipients of allotments..
 (2)Effective dateThe amendment made by this section takes effect on October 1, 2017. (b)Personal responsibility education (1)In generalSection 513 of the Social Security Act (42 U.S.C. 713) is amended—
 (A)in subsection (a)(1)(A), by striking 2017 and inserting 2019; (B)in subsection (a)(4)—
 (i)in subparagraph (A), by striking 2017 each place it appears and inserting 2019; and (ii)in subparagraph (B)—
 (I)in the subparagraph heading, by striking 3-year grants and inserting Competitive PREP grants; and (II)in clause (i), by striking solicit applications to award 3-year grants in each of fiscal years 2012 through 2017 and inserting continue through fiscal year 2019 grants awarded for any of fiscal years 2015 through 2017;
 (C)in subsection (c)(1), by inserting after youth with HIV/AIDS, the following: victims of human trafficking,; and (D)in subsection (f), by striking 2017 and inserting 2019.
 (2)Effective dateThe amendments made by this subsection take effect on October 1, 2017. 106.Decreasing reduction in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended—
 (1)in clause (i), in the matter preceding subclause (I), by striking 2018 and inserting 2023; and (2)in clause (ii), by striking subclauses (I) through (VIII) and inserting the following:
					
 (I)$5,000,000,000 for fiscal year 2023; (II)$5,500,000,000 for fiscal year 2024; and
 (III)$6,000,000,000 for fiscal year 2025.. 107.Increase in territorial cap for Medicaid paymentsSection 1108(g)(5) of the Social Security Act (42 U.S.C. 1308(g)(5)) is amended—
 (1)in subparagraph (A)— (A)by striking subparagraph (B) and inserting subparagraphs (B), (C), and (D); and
 (B)by striking 2019 and inserting 2022; and (2)by adding at the end the following new subparagraphs:
					
 (C)The amount of the increase otherwise provided under subparagraph (A) for— (i)Puerto Rico shall, after application of subparagraph (B), be further increased by $1,600,000,000 for each of fiscal years 2018 through 2022; and
 (ii)the Virgin Islands shall be further increased by $55,000,000 for each of fiscal years 2018 through 2022.
 (D)The amount of the increase otherwise provided under subparagraph (A) for Guam, the Northern Mariana Islands, and America Samoa, respectively, shall be further increased by such amounts that the total amount of increases under this subparagraph is equal to $150,000,000. In applying the previous sentence, the Secretary shall increase amounts for such territories in such a proportion as would be applied under subparagraph (A) if such territories were the only territories to which such subparagraph applied..
				108.Puerto Rico and United States Virgin Island Disaster Relief Medicaid
				(a)Simplified eligibility determinations and redeterminations
 (1)In generalNotwithstanding any provision of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), a State shall, as a condition of participation in the Medicaid program under such title and without submitting an amendment to the State Medicaid plan—
 (A)use streamlined procedures described in paragraph (2) in processing applications and determining and redetermining eligibility for medical assistance under the State Medicaid plan for DRM-eligible Maria Survivors during the DRM coverage period; and
 (B)provide, in the case of such a Survivor, for medical assistance under the State Medicaid plan to such Survivor during such period based on the family income level eligibility requirements established under the State Medicaid plan or, if higher, under the State Medicaid plan of the State in which such Survivor resided as of September 17, 2017.
 (2)Streamlined proceduresThe streamlined procedures described in this paragraph, with respect to a State and an applicant for medical assistance under the State Medicaid plan, are the following:
 (A)Common application formUse of a common 1-page application form developed by the Secretary of Health and Human Services, in consultation with the National Association of State Medicaid Directors. Such form shall—
 (i)require an applicant to provide an expected address for the duration of the DRM coverage period and to agree to update that information if it changes during such period;
 (ii)include notice regarding the penalties for making a fraudulent application; (iii)require the applicant to assign to the State any rights of the applicant (or any other person who is a DRM-eligible Maria Survivor and on whose behalf the applicant has the legal authority to execute an assignment of such rights) under any group health plan or other third-party coverage for health care; and
 (iv)require the applicant to list any health insurance coverage which the applicant was enrolled in immediately prior to submitting such application.
 (B)Self-attestationSelf-attestation by the applicant for medical assistance under the State Medicaid plan that the applicant is a DRM-eligible Maria Survivor, including with respect to citizenship, identity, immigration status, and income requirements.
 (C)No documentationNo requirement for documentation evidencing the basis on which the applicant qualifies to be a DRM-eligible Maria Survivor.
 (D)Issuance of eligibility cardIssuance of a DRM assistance eligibility card to an applicant who completes such application, including the self-attestation required under subparagraph (B). Such card shall be valid as long as the DRM coverage period is in effect and shall be accompanied by notice of the termination date for the DRM coverage period and, if applicable, notice that such termination date may be extended. If the President extends the DRM coverage period, the State shall notify DRM-eligible Maria Survivors enrolled in the State Medicaid plan of the new termination date for the DRM coverage period.
 (E)Deemed eligibilityIf an applicant completes the application and presents it to a provider or facility participating in the State Medicaid plan that is qualified to make presumptive eligibility determinations under such plan (which at a minimum shall consist of facilities identified in section 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) and it appears to the provider that the applicant is a DRM-eligible Maria Survivor based on the information in the application, the applicant will be deemed to be a DRM-eligible Maria Survivor eligible for medical assistance under the State Medicaid plan.
 (F)Continuous eligibilityContinuous eligibility, without the need for any redetermination of eligibility, for the duration of the DRM coverage period.
						(b)No continuation of DRM assistance
 (1)In generalExcept as provided in paragraphs (2) and (3), no DRM assistance shall be provided after the end of the DRM coverage period.
 (2)Presumptive eligibilityIn the case of any DRM-eligible Maria Survivor who is receiving DRM assistance from a State in accordance with this section and who, as of the end of the DRM coverage period, has an application pending for medical assistance under the State Medicaid plan for periods beginning after the end of such period, the State shall provide such Survivor with a period of presumptive eligibility for medical assistance under the State Medicaid plan (not to exceed 60 days) until a determination with respect to the Survivor’s application has been made.
 (3)Pregnant womenIn the case of a DRM-eligible Maria Survivor who is receiving DRM assistance from a State in accordance with this section and whose pregnancy ended during the 60-day period prior to the end of the DRM coverage period, or who is pregnant as of the end of such period, such Survivor shall continue to be eligible for DRM assistance after the end of the DRM coverage period, including (but not limited to) all pregnancy-related and postpartum medical assistance available under the State Medicaid plan, through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends.
 (c)Treatment of Maria survivors provided assistance prior to date of enactmentAny Maria Survivor who is provided medical assistance under a State Medicaid plan in accordance with guidance from the Secretary during the period that begins on September 17, 2017, and ends on the date of enactment of this Act shall be treated as a DRM-eligible Maria Survivor, without the need to file an additional application, for purposes of eligibility for medical assistance under this section.
				(d)Scope of coverage
 (1)In generalA State providing medical assistance under a State Medicaid plan to a DRM-eligible Maria Survivor pursuant to this section shall provide medical assistance that is either—
 (A)equal in amount and scope to the medical assistance that would otherwise be made available to such Survivor if the Survivor were a State resident enrolled in the State Medicaid plan; or
 (B)if greater in amount and scope, equal in amount and scope to the medical assistance that would have been made available to such Survivor under the State Medicaid plan of the State in which such Survivor resided as of September 17, 2017.
						Coverage for such medical assistance for DRM-eligible Maria Survivors shall be retroactive to items
			 and services furnished on or after September 17, 2017 (or in the case of
			 applications for DRM assistance submitted after January 1, 2018, the first
			 day of the 5th month preceding the date on which such application is
 submitted).(2)Children born to pregnant womenIn the case of a child born to a DRM-eligible Maria Survivor who is provided DRM assistance during the DRM coverage period, such child shall be treated as having been born to a pregnant woman eligible for medical assistance under the State Medicaid plan and shall be eligible for medical assistance under such plan in accordance with section 1902(e)(4) of the Social Security Act (42 U.S.C. 1396a(e)(4)). The Federal medical assistance percentage applicable to the State Medicaid plan shall apply to medical assistance provided to a child under such plan in accordance with the preceding sentence and Federal payments for such assistance shall not be considered to be payments under this section.
					(e)100 percent Federal matching payments
 (1)In generalNotwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), subject to paragraph (2), the Federal medical assistance percentage or the Federal matching rate otherwise applied under section 1903(a) of such Act (42 U.S.C. 1396b(a)) shall be 100 percent for—
 (A)providing DRM assistance to DRM-eligible Maria Survivors during the DRM coverage period in accordance with this section;
 (B)costs directly attributable to administrative activities related to the provision of such DRM assistance; and
 (C)DRM assistance provided in accordance with paragraph (2) or (3) of subsection (b) after the end of the DRM coverage period.
						(2)Limitation
 (A)TerritoriesPayments provided to a State that is a territory (as defined in section 1108(c)(1) of the Social Security Act (42 U.S.C. 1308(c)(1))) in accordance with this subsection shall be subject to subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308).
						(B)Other States
 (i)In generalIn the case of States not described in subparagraph (A), the difference between— (I)the total amount of payments made to such States in accordance with this subsection, by reason of the Federal medical assistance percentage or the Federal matching rate applied under paragraph (1); and
 (II)the total amount of payments that would otherwise be made to such States if the Federal medical assistance percentage and the Federal matching rate under section 1905(b) of the Social Security Act and 1903(a) of such Act were applied,
 may not exceed the amount appropriated under clause (ii).(ii)AppropriationsThere are appropriated, out of any amounts in the Treasury not otherwise appropriated, $1,000,000,000 for the DRM coverage period for purposes of making payments in accordance with this subsection to States not described in subparagraph (A).
 (3)Exemption from error rate penaltiesAll payments attributable to providing DRM assistance in accordance with this section shall be disregarded for purposes of section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)).
					(f)Verification of status as a Maria survivor
 (1)In generalA State shall make a good faith effort to verify the status of an individual who is enrolled in the State Medicaid plan as a DRM-eligible Maria Survivor under the provisions of this section. Such effort shall not delay the determination of the eligibility of the Survivor for DRM assistance under this section.
 (2)Evidence of verificationA State may satisfy the verification requirement under paragraph (1) with respect to an individual by showing that the State obtained information from the Social Security Administration, the Internal Revenue Service, or the State Medicaid Agency for the State from which the individual is from (if the individual was not a resident of such State on any day during the week preceding September 17, 2017).
 (g)Provider payment ratesIn the case of any DRM assistance provided in accordance with this section to a DRM-eligible Maria Survivor that is covered under the State Medicaid plan (as applied without regard to this section) the State shall pay a provider of such assistance the same payment rate as the State would otherwise pay for the assistance if the assistance were provided under the State Medicaid plan (or, if no such payment rate applies under the State Medicaid plan, the usual and customary prevailing rate for the item or service for the community in which it is provided).
 (h)Application to individuals eligible for medical assistanceNothing in this section shall be construed as affecting any rights accorded to an individual who is a recipient of medical assistance under a State Medicaid plan who is determined to be a DRM-eligible Maria Survivor but the provision of DRM assistance to such individual shall be limited to the provision of such assistance in accordance with this section.
 (i)DefinitionsIn this section: (1)DRM assistanceThe term DRM assistance means medical assistance under a State Medicaid plan for a DRM-eligible Maria Survivor during the DRM coverage period.
					(2)DRM coverage period
 (A)In generalThe term DRM coverage period means the period beginning on September 17, 2017, and, subject to subparagraph (B), ending on the date that is 24 months after the date of enactment of this Act.
 (B)Secretary authority to extend DRM coverage periodThe Secretary may extend the DRM coverage period for an additional 12 months. Any reference to the term DRM coverage period in this section shall include any extension under this subparagraph.
						(3)DRM-eligible Maria survivor defined
 (A)In generalThe term DRM-eligible Maria Survivor means a Maria Survivor whose family income does not exceed the income eligibility standard which would apply to the Survivor under the State Medicaid plan of the State in which the Survivor applies for medical assistance.
 (B)No resources, residency, or categorical eligibility requirementsEligibility under subparagraph (A) shall be determined without application of any resources test, State residency, or categorical eligibility requirements.
 (C)Definition of childFor purposes of subparagraph (A), a DRM-eligible Maria Survivor shall be determined to be a child in accordance with the definition of child under the State Medicaid plan. (4)Maria Survivor (A)In generalThe term Maria Survivor means an individual who, on any day during the week preceding September 17, 2017, had a primary residence in Puerto Rico or the Virgin Islands.
 (B)Treatment of current Medicaid beneficiariesNothing in this section shall be construed as preventing an individual who is otherwise entitled to medical assistance under a State Medicaid plan from being treated as a Maria Survivor under this section.
 (C)Treatment of homeless personsFor purposes of this section, in the case of an individual who was homeless on any day during the week described in subparagraph (A), the individual’s residence shall be deemed to be the place of residence as otherwise determined for such an individual under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (5)SecretaryThe term Secretary means the Secretary of Health and Human Services. (6)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (7)State Medicaid planThe term State Medicaid plan means a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan).
					109.Delay of Bipartisan Budget Act of 2013 third-party liability provisions
 (a)In generalSection 202(c) of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1177; 42 U.S.C. 1396a note), as amended by section 211 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 128 Stat. 1047; 42 U.S.C. 1396a note) and section 220 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), is amended by striking 2017 and inserting 2019.
 (b)Effective date; treatmentThe amendment made by subparagraph (A) shall take effect on September 30, 2017, and shall apply with respect to claims pending, generated, or filed after such date.
				IICHIP
			201.Five-year funding extension of the Children’s Health Insurance Program
 (a)Appropriation; total allotmentSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended— (1)in paragraph (19), by striking and;
 (2)in paragraph (20), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
						
 (21)for fiscal year 2018, $21,500,000,000; (22)for fiscal year 2019, $22,600,000,000;
 (23)for fiscal year 2020, $23,700,000,000; (24)for fiscal year 2021, $24,800,000,000; and
 (25)for fiscal year 2022, for purposes of making 2 semi-annual allotments— (A)$2,850,000,000 for the period beginning on October 1, 2021, and ending on March 31, 2022; and
 (B)$2,850,000,000 for the period beginning on April 1, 2022, and ending on September 30, 2022.. (b)Allotments (1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—
 (A)in paragraph (2)— (i)in the heading, by striking through 2016 and inserting through 2022; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (19) and inserting (24);
 (II)in clause (ii), in the matter preceding subclause (I), by inserting (other than fiscal year 2022) after even-numbered fiscal year; and (III)in clause (ii)(I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i);
 (B)in paragraph (5)— (i)by striking or (4) and inserting (4), or (10); and
 (ii)by striking or 2017 and inserting , 2017, or 2022; (C)in paragraph (7)—
 (i)in subparagraph (A), by striking 2017 and inserting 2022; (ii)in subparagraph (B), in the matter preceding clause (i), by inserting (or, in the case of fiscal year 2018, by not later than the date that is 60 days after the date of the enactment of the CHAMPION KIDS Act of 2017) after before the August 31 preceding the beginning of the fiscal year; and
 (iii)in the matter following subparagraph (B), by striking or fiscal year 2016 and inserting fiscal year 2016, fiscal year 2018, fiscal year 2020, or fiscal year 2022; (D)in paragraph (9)—
 (i)in the heading, by striking fiscal years 2015 and 2017 and inserting certain fiscal years; (ii)by striking or (4) and inserting , (4), or (10); and
 (iii)by striking or fiscal year 2017 and inserting , 2017, or 2022; and (E)by adding at the end the following new paragraph:
							
								(10)For fiscal year 2022
 (A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 201(b)(3) of the CHAMPION KIDS Act of 2017, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C).
 (B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of—
 (i)the amount of the allotment to such State under subparagraph (A), to (ii)the total of the amount of all of the allotments made available under such subparagraph.
 (C)Full year amount based on growth factor updated amountThe amount described in this subparagraph for a State is equal to the sum of— (i)the amount of the State allotment for fiscal year 2021 determined under paragraph (2)(B)(i); and
 (ii)the amount of any payments made to the State under subsection (n) for fiscal year 2021, multiplied by the allotment increase factor under paragraph (6) for fiscal year 2022.(D)First half ratioThe first half ratio described in this subparagraph is the ratio of—
 (i)the sum of— (I)the amount made available under subsection (a)(25)(A); and
 (II)the amount of the appropriation for such period under section 201(b)(3) of the CHAMPION KIDS Act of 2017, to
 (ii)the sum of— (I)the amount described in clause (i); and
 (II)the amount made available under subsection (a)(25)(B).. (2)Technical amendmentSection 2104(m)(2)(A) of such Act (42 U.S.C. 1397dd(m)(2)(A)) is amended by striking the allotment increase factor under paragraph (5) each place it appears and inserting the allotment increase factor under paragraph (6).
 (3)One-time appropriation for fiscal year 2022There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, $20,200,000,000 to accompany the allotment made for the period beginning on October 1, 2021, and ending on March 31, 2022, under paragraph (25)(A) of section 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) (as added by subsection (a)(3)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (10) of section 2104(m) of such Act (as added by subsection (b)(1)(E)) for the first 6 months of fiscal year 2022 in the same manner as allotments are provided under subsection (a)(25)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(25)(A).
 (c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A)(ii)— (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and
 (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2022; and (B)in subparagraph (B)—
 (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal year 2015, 2017, and 2022; and
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in any of fiscal years 2018 through 2021 (or a semi-annual allotment period for fiscal year 2015, 2017, or 2022).
 (d)Extension of qualifying states optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— (1)in the heading, by striking through 2017 and inserting through 2022; and
 (2)in subparagraph (A), by striking 2017 and inserting 2022. (e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2017 and inserting 2022.
				(f)Assurance of affordability standard for children and families
 (1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)in subparagraph (A), in the matter preceding clause (i)— (i)by striking 2019 and inserting 2022; and
 (ii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting During the period that begins on October 1, 2019, and ends on September 30, 2022, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods.
 (2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)by striking September 30, 2019, and inserting September 30, 2022 (but during the period that begins on October 1, 2019, and ends on September 30, 2022, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved).
						202.Extension of certain programs and demonstration projects
 (a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended— (1)by striking and $10,000,000 and inserting , $10,000,000; and
 (2)by inserting after 2017 the following: , and $25,000,000 for the period of fiscal years 2018 through 2022. (b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended—
 (1)by striking Out of any and inserting the following:  (1)In generalOut of any;
 (2)by striking there is appropriated for each and inserting “there is appropriated—  (A)for each;
 (3)by striking , and there is appropriated for the period and inserting “;  (B)for the period;
 (4)by striking . Funds appropriated under this subsection shall remain available until expended and inserting ; and; and (5)by adding at the end the following:
						
 (C)for the period of fiscal years 2018 through 2022, $75,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)).
 (2)AvailabilityFunds appropriated under this subsection shall remain available until expended.. 203.Extension of outreach and enrollment program (a)Extension and reauthorizationSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended—
 (1)in subsection (a)(1), by striking 2017 and inserting 2022; and (2)in subsection (g)—
 (A)by striking and $40,000,000 and inserting , $40,000,000; and (B)by inserting after 2017 the following: , and $100,000,000 for the period of fiscal years 2018 through 2022.
 (b)Making organizations that use parent mentors eligible To receive grantsSection 2113(f) of the Social Security Act (42 U.S.C. 1397mm(f)) is amended— (1)in paragraph (1)(E), by striking or community-based doula programs and inserting , community-based doula programs, or parent mentors; and
 (2)by adding at the end the following new paragraph:  (5)Parent mentorThe term parent mentor means an individual who—
 (A)is a parent or guardian of at least one child who is an eligible child under this title or title XIX; and
 (B)is trained to assist families with children who have no health insurance coverage with respect to improving the social determinants of the health of such children, including by providing—
 (i)education about health insurance coverage, including, with respect to obtaining such coverage, eligibility criteria and application and renewal processes;
 (ii)assistance with completing and submitting applications for health insurance coverage and renewal; (iii)a liaison between families and representatives of State plans under title XIX or State child health plans under this title;
 (iv)guidance on identifying medical and dental homes and community pharmacies for children; and (v)assistance and referrals to successfully address social determinants of children’s health, including poverty, food insufficiency, housing, and environmental hazards..
 (c)Exclusion from modified adjusted gross incomeSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)(17), by striking (e)(14), (e)(14) and inserting (e)(14), (e)(15);
 (2)in subsection (e), in the first paragraph (14), relating to income determined using modified adjusted gross income, by adding at the end the following new subparagraph:
						
 (J)Exclusion of parent mentor compensation from income determinationAny nominal amount received by an individual as compensation, including a stipend, for participation as a parent mentor (as defined in paragraph (5) of section 2113(f)) in an activity or program funded through a grant under such section shall be disregarded for purposes of determining the income eligibility of such individual for medical assistance under the State plan or any waiver of such plan.; and
 (3)in subsection (e), by striking (14) Exclusion and inserting (15) Exclusion. 204.Extension of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,.
			IIIOffset
			301.Implementation of Office of Inspector General recommendation to delay certain Medicare plan
			 prepayments
 (a)Medicare Advantage paymentsSection 1853(a)(1) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)) is amended— (1)in subparagraph (A), in the matter preceding clause (i)—
 (A)by striking subsections (e), (g), (i), and (l) and inserting subparagraph (J), subsections (e), (g), (i), and (l),; and (B)by inserting (or, for months beginning with January 2019, on the date specified in subparagraph (J)) after in advance; and
 (2)by adding at the end the following new subparagraph:  (J)Timing of payments (i)In generalWith respect to monthly payments under this section for months in a year (beginning with 2019), the date specified in this subparagraph with respect to a payment for a month is the first business day occurring on or after the applicable date defined in clause (ii).
 (ii)Applicable dateFor purposes of clause (i), with respect to a year (beginning with 2019), the term applicable date means, with respect to a payment for— (I)January of such year, January 2nd;
 (II)February of such year, February 5th; (III)March of such year, March 10th;
 (IV)April of such year, April 15th; (V)May of such year, May 20th;
 (VI)June of such year, June 25th; (VII)July and each succeeding month (other than December) of such year, the first day of the next month; and
 (VIII)December of such year, December 24th.. (b)Conforming amendment to part DSection 1860D–15(d)(1) of the Social Security Act (42 U.S.C. 1395w–115(d)(1)) is amended by inserting and shall be made consistent with the timing of monthly payments to MA organizations under section 1853(a)(1)(J) after as the Secretary determines.
				